DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 7, 9, and 15 are objected to because of the following informalities:  
“wherein each two-piece snap fastener comprises a back piece having a hole… and a front piece having a stud… such that closure of the snap fastener… and opening of the snap fastener” in claim 2, lines 2-4 should be amended to recite --wherein the back piece of each two-piece snap fastener comprises a hole… and the front piece of each two-piece snap fastener has a stud… such that closure of each snap fastener… and opening of each snap fastener--
“each two-piece snap fastener comprises a front piece that comprises” in claim 7, lines 1-2 should be amended to recite --the front piece of each two-piece snap fastener comprises--
“wherein each two-piece fastener comprises a back piece having a hole… and a front piece having a stud… such that closure of the fastener… and opening of the fastener” in claim 9, lines 1-3 should be amended to recite --wherein the back piece of each two-piece fastener comprises a hole… and the front piece of each two-piece fastener has a stud… such that closure of each fastener… and opening of each fastener--
“each two-piece fastener comprises a front piece that comprises” in claim 15, lines 1-2 should be amended to recite --the front piece of each two-piece fastener comprises--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation “that may be re-applied” in line 5. It is unclear whether the ability to be re-applied is required by the claim or not. Thus, the scope of the claim is unclear. Language such as “that are capable of being re-applied” is suggested.
Regarding claim 16, the claim recites the limitation “that may be re-applied” in line 5. It is unclear whether the ability to be re-applied is required by the claim or not. Thus, the scope of the claim is unclear. Language such as “that are capable of being re-applied” is suggested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 9, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. US 2020/0093212 A1 in view of Zegarelli US 5,424,787.
Regarding claim 1, Zheng discloses a method of donning a medical face mask 6 (fig. 7 and [0002], masks used in medical services; [0059], the cap 5 in the invention ca be a surgical cap; [0049], process of using the device) comprising: (a) selecting a location on an interior of a headwear item 5 that would be near an ear when the headwear item 5 is worn; (b) aligning a back piece 13 of a first two-piece snap fastener 13/23 to the selected location (figs. 1 and 7 and [0048]-[0049], user holds unit 10 such that axle 13 protrudes from and fixes into the opening 53 of the cap 5; [0047] elements 13 and 23 can be fit via snap-engagement); (c) aligning a front piece 23 of the first two-piece snap fastener 13/23 to an exterior of the headwear item 5 opposite the location of the aligned back piece 13; (d) bringing the back and front pieces 13/23 together to securely but removably fasten the first two-piece snap fastener 13/23 ([0048]-[0049], portion 23 is fit onto axle portion 13); (e) repeating steps (a) through (d) at a location that would be near the other ear for a second two-piece snap fastener ([0051]); (f) donning the headwear 5 item comprising the two snap fasteners 13/23 (fig. 7); (g) donning a face mask 6 that comprises a first and second loop 61/61 by placing the first loop 61 around the first two-piece snap fastener 13/23 and placing the second loop 61 around the second two-piece snap fastener 13/23 (fig. 7 and [0050]-[0051]).
Zheng is silent on the first and second loop being elastic loops.
However, Zegarelli teaches a mask 54 with first and second ear loops 62/64 that are elastic loops (figs. 4 and 6 and col. 7, lines 11-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second loops of Zheng to be elastic loops, as taught by Zegarelli, to increase comfort on the head. 
Regarding claim 4, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng further discloses the headwear 5 being a baseball cap (fig. 7 and [0059], a sports cap being structurally no different from a baseball cap).
Regarding claim 5, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng further discloses the headwear being a surgical cap ([0059]).
Regarding claim 7, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng further discloses each two-piece snap fastener comprising a front piece 27 that comprises a plane configured for receiving the printing of imagery or text (fig. 1, the flat plane of head 27 is capable of receiving printed imagery or text, for example, via a sticker).
Regarding claim 9, Zheng discloses a method of donning a medical face mask 6 (fig. 7 and [0002], masks used in medical services; [0059], the cap 5 in the invention ca be a surgical cap; [0049], process of using the device) comprising: (a) selecting a location on an interior of a headwear item 5 that would be near an ear when the headwear item 5 is worn; (b) aligning a back piece 13 of a first two-piece fastener 13/23 to the selected location (figs. 1 and 7 and [0048]-[0049], user holds unit 10 such that axle 13 protrudes from and fixes into the opening 53 of the cap 5; [0047] elements 13 and 23 can be fit via snap-engagement); (c) aligning a front piece 23 of the first two-piece fastener 13/23 to an exterior of the headwear item 5 opposite the location of the aligned back piece 13; (d) bringing the back and front pieces 13/23 together to securely but removably fasten the first two-piece fastener 13/23 ([0048]-[0049], portion 23 is fit onto axle portion 13); (e) repeating steps (a) through (d) at a location that would be near the other ear for a second two-piece snap fastener ([0051]); (f) donning the headwear 5 item comprising the two fasteners 13/23 (fig. 7); (g) donning a face mask 6 that comprises a first and second loop 61/61 by placing the first loop 61 around the first two-piece fastener 13/23 and placing the second loop 61 around the second two-piece fastener 13/23 (fig. 7 and [0050]-[0051]).
Zheng is silent on the first and second loop being elastic loops.
However, Zegarelli teaches a mask 54 with first and second ear loops 62/64 that are elastic loops (figs. 4 and 6 and col. 7, lines 11-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second loops of Zheng to be elastic loops, as taught by Zegarelli, to increase comfort on the head. 
Regarding claim 12, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng further discloses the headwear 5 being a baseball cap (fig. 7 and [0059], a sports cap being structurally no different from a baseball cap).
Regarding claim 13, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng further discloses the headwear being a surgical cap ([0059]).
Regarding claim 15, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng further discloses each two-piece snap fastener comprising a front piece 27 that comprises a plane configured for receiving the printing of imagery or text (fig. 1, the flat plane of head 27 is capable of receiving printed imagery or text, for example, via a sticker).
Claim(s) 2, 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. US 2020/0093212 A1 in view of Zegarelli US 5,424,787 further in view of Drage US 2016/0135550 A1.
Regarding claim 2, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng in view of Zegarelli is silent on each two-piece snap fastener comprising a back piece having a hole surrounded by a flexible lip, and a front piece having a stud terminating with a knob, such that closure of the snap fastener occurs by the knob passing beyond the flexible lip into the hole, and opening of the snap fastener occurs by the knob passing outside the flexible lip out of the hole.
However, Drage teaches an analogous two-piece snap fastener (fig. 5) comprising a back piece 1 having a hole surrounded by a flexible lip 6 (fig. 5 and [0032], plate 1 has a hole with vanes 6; [0027], vanes/lips 6 are flexible), and a front piece 2 having a stud terminating with a knob 4 (fig. 5 and [0032]), such that closure of the snap fastener occurs by the knob 4 passing beyond the flexible lip 6 into the hole (fig. 5 and [0032]), and opening of the snap fastener occurs by the knob 4 passing outside the flexible lip 6 out of the hole ([0008], releasable interlocking device; since the knob 4 passes in through flexible lip 6, it is understood that removable would occur in the opposite manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the two-piece snap fastener of Zheng in view of Zegarelli to comprise a back piece having a hole surrounded by a flexible lip, and a front piece having a stud terminating with a knob, such that closure of the snap fastener occurs by the knob passing beyond the flexible lip into the hole, and opening of the snap fastener occurs by the knob passing outside the flexible lip out of the hole, as taught by Drage, to provide a secure and easy way to snap fit two elements together with apparel in between.
Regarding claim 3, Zheng in view of Zegarelli further in view of Drage discloses the claimed invention as discussed above.
Zheng in view of Zegarelli is silent on each stud having a length sufficient to permit wiggle of the front piece with respect to the back piece while the snap fastener is in a fastened condition.
However, Drage further teaches each stud 4 having a length sufficient to permit wiggle of the front piece 1 with respect to the back piece 2 while the snap fastener is in a fastened condition (fig. 5 and [0008], releasable interlocking device; since the fastener is releasable, the stud 4 must be capable of wiggling in the opposite direction from which it was fastened, in order to be released).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided each stud of Zheng in view of Zegarelli further in view of Drage with a length sufficient to permit wiggle of the front piece with respect to the back piece while the snap fastener is in a fastened condition, as taught by Drage, to allow releasability of the interlocking device.
Regarding claim 10, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng in view of Zegarelli is silent on each two-piece snap fastener comprising a back piece having a hole surrounded by a flexible lip, and a front piece having a stud terminating with a knob, such that closure of the snap fastener occurs by the knob passing beyond the flexible lip into the hole, and opening of the snap fastener occurs by the knob passing outside the flexible lip out of the hole.
However, Drage teaches an analogous two-piece snap fastener (fig. 5) comprising a back piece 1 having a hole surrounded by a flexible lip 6 (fig. 5 and [0032], plate 1 has a hole with vanes 6; [0027], vanes/lips 6 are flexible), and a front piece 2 having a stud terminating with a knob 4 (fig. 5 and [0032]), such that closure of the snap fastener occurs by the knob 4 passing beyond the flexible lip 6 into the hole (fig. 5 and [0032]), and opening of the snap fastener occurs by the knob 4 passing outside the flexible lip 6 out of the hole ([0008], releasable interlocking device; since the knob 4 passes in through flexible lip 6, it is understood that removable would occur in the opposite manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the two-piece snap fastener of Zheng in view of Zegarelli to comprise a back piece having a hole surrounded by a flexible lip, and a front piece having a stud terminating with a knob, such that closure of the snap fastener occurs by the knob passing beyond the flexible lip into the hole, and opening of the snap fastener occurs by the knob passing outside the flexible lip out of the hole, as taught by Drage, to provide a secure and easy way to snap fit two elements together with apparel in between.
Regarding claim 11, Zheng in view of Zegarelli further in view of Drage discloses the claimed invention as discussed above.
Zheng in view of Zegarelli is silent on each stud having a length sufficient to permit wiggle of the front piece with respect to the back piece while the snap fastener is in a fastened condition.
However, Drage further teaches each stud 4 having a length sufficient to permit wiggle of the front piece 1 with respect to the back piece 2 while the snap fastener is in a fastened condition (fig. 5 and [0008], releasable interlocking device; since the fastener is releasable, the stud 4 must be capable of wiggling in the opposite direction from which it was fastened, in order to be released).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided each stud of Zheng in view of Zegarelli further in view of Drage with a length sufficient to permit wiggle of the front piece with respect to the back piece while the snap fastener is in a fastened condition, as taught by Drage, to allow releasability of the interlocking device.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. US 2020/0093212 A1 in view of Zegarelli US 5,424,787 further in view Emery US 11,122,843 B2.
Regarding claim 6, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng in view of Zegarelli is silent on the headwear being a headband.
However, Emery teaches analogous headwear 2 for use with a mask 6 (fig. 5), wherein the headwear is a headband 2 (fig. 6 and col. 3, lines 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the headwear of Zheng in view of Zegarelli to be a headband, as taught by Emery, because a user may prefer a headband, which is lighter and cooler. 
Regarding claim 14, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng in view of Zegarelli is silent on the headwear being a headband.
However, Emery teaches analogous headwear 2 for use with a mask 6 (fig. 5), wherein the headwear is a headband 2 (fig. 6 and col. 3, lines 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the headwear of Zheng in view of Zegarelli to be a headband, as taught by Emery, because a user may prefer a headband, which is lighter and cooler. 
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. US 2020/0093212 A1 in view of Zegarelli US 5,424,787 further in view Drage US 2016/0135550 A1.
Regarding claim 8, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng is silent on (h) removing the face mask by removing the elastic loops from around each two-piece snap fastener.
However, Zegarelli further teaches (h) removing the face mask 54 by removing ear loops 62/64 from around an analogous fastener hook 34/36 (figs. 4 and 5 and col. 8, lines 23-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Zheng in view of Zagarelli with the step of (h) removing the face mask by removing the elastic loops from around each two-piece snap fastener, as taught by Zagarelli, to enable replacement of the mask.
Zheng in view of Zegarelli is silent on (i) unsnapping the front and back pieces of each snap fastener, to result in separated snap fastener front and back pieces that may be re-applied in a future use.
However, Drage teaches an analogous two-piece snap fastener (fig. 5 and [0032]), wherein the two-piece snap fastener is released by (i) unsnapping the front and back pieces of each snap fastener, to result in separated snap fastener front 1 and back 2 pieces that may be re-applied in a future use ([0008], releasable interlocking device; since the knob 4 passes in through flexible lip 6, it is understood that removable would occur in the opposite manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Zheng in view of Zagarelli with the step of (i) unsnapping the front and back pieces of each snap fastener, to result in separated snap fastener front and back pieces that may be re-applied in a future use, as taught by Drage, since snap fasteners allow secure attachment but easy removal when needed.
Regarding claim 16, Zheng in view of Zegarelli discloses the claimed invention as discussed above.
Zheng is silent on (h) removing the face mask by removing the elastic loops from around each two-piece snap fastener.
However, Zegarelli further teaches (h) removing the face mask 54 by removing ear loops 62/64 from around an analogous fastener hook 34/36 (figs. 4 and 5 and col. 8, lines 23-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Zheng in view of Zagarelli with the step of (h) removing the face mask by removing the elastic loops from around each two-piece snap fastener, as taught by Zagarelli, to enable replacement of the mask.
Zheng in view of Zegarelli is silent on (i) unsnapping the front and back pieces of each snap fastener, to result in separated snap fastener front and back pieces that may be re-applied in a future use.
However, Drage teaches an analogous two-piece snap fastener (fig. 5 and [0032]), wherein the two-piece snap fastener is released by (i) unsnapping the front and back pieces of each snap fastener, to result in separated snap fastener front 1 and back 2 pieces that may be re-applied in a future use ([0008], releasable interlocking device; since the knob 4 passes in through flexible lip 6, it is understood that removable would occur in the opposite manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Zheng in view of Zagarelli with the step of (i) unsnapping the front and back pieces of each snap fastener, to result in separated snap fastener front and back pieces that may be re-applied in a future use, as taught by Drage, since snap fasteners allow secure attachment but easy removal when needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786